UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER:000-52445 ECO VENTURES GROUP, INC. (Exact name of small business issuer as specified in its charter) Nevada 33-1133537 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 13520 Oriental St, Rockville, Md 20853 (Address of principal executive offices) 202-536-5191 (Registrants telephone number, including area code) Formerly:Eco Ventures Group, Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. [] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No The number of shares outstanding of each of the issuer's classes of common equity as of June 19, 2011: 9,215 shares of the issuers $.001 par value common stock issued and outstanding. ECO VENTURES GROUP, INC. (ADEVELOPMENT STAGECOMPANY) Contents Page Number PART I.FINANCIAL INFORMATION Item 1 Financial Statements – May 31, 2011 3 Balance Sheets(unaudited) 3 Statement of Expenses(unaudited) 4 Statement of Cash Flows(unaudited) 5 Notes to the Interim (unaudited) Financial Statements 6 Item2 Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item3 Quantitative and Qualitative Disclosures About Market Risk 9 Item4T Controls and Procedures 9 PART II.OTHER INFORMATION Item1 Legal Proceedings 10 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 10 Item3Defaults Upon Senior Securities 10 Item4 Submission of Matters to a Vote of Security Holders 10 Item5 Other Information 10 Item6 Exhibits 10 SIGNATURES 11 2 PART I. FINANCIAL INFORMATION Item 1 Financial Statements ECO VENTURES GROUP, INC. (FORMERLY MODERN RENEWABLE TECHNOLOGIES, INC.) (A Development Stage Company) BALANCE SHEETS (unaudited) May 31, August 31, ASSETS Current Assets Prepaid expenses $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Due to shareholders Other Loans TOTAL LIABILITIES Stockholders’ Deficit Common Stock, 750,000,000 common shares authorized with a par value of $0.001, 9,215 common shares issued and outstanding as of May 31, 2011 and August 31, 2011, respectively 9 9 Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to unaudited financial statements 3 ECO VENTURES GROUP, INC. (FORMERLY MODERN RENEWABLE TECHNOLOGIES, INC.) (A Development Stage Company) STATEMENTS OFEXPENSES (unaudited) April 5, THREE MONTHS ENDED 9 MONTHS ENDED (Inception) to MAY 31 MAY 31 MAY 31 Expenses General and administrative $ Loss from operations ) Bank charges and interest ) Debt forgiveness income - Net Loss $ ) $ ) $ ) $ ) $ Net Earnings Per share- Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding-Basic and Diluted See accompanying notes to unaudited financial statements 4 MODERN RENEWABLE TECHNOLOGIES, INC (FORMERLY MODERN RENEWABLE TECHNOLOGIES, INC.) (A Development Stage Company) STATEMENTS OF CASH FLOWS (unaudited) From April 5, 2002 FOR NINE MONTHS ENDED (Inception) Through May 31, May 31, May 31, CASH FLOWS FROM OPERATING ACTIVITIES Netloss $ ) $ ) $ ) Adjustments to reconcile netincome (loss) to net cash used in operating activities Note payable for services rendered Stock issued for services - Debt forgiveness income - - ) Change in operating assets and liabilities Increase (decrease) in prepaid expenses ) ) Increasein accounts payable and accrued liabilities NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Shareholder loans, net Finance contracts, net - - Share subscription collected - - Related party loans, net - Other loans - NET CASH PROVIDED BY FINANCING ACTIVITIES NET CHANGE IN CASH - - - CASH AT BEGINNING OF PERIOD - - - CASH AT END OF PERIOD $ - $ - $ - NON-CASH FINANCING ACTIVITIES Reclass from Other loans to Due to Related Party $ - $ - $ Reclass from Accruals to Due to Related Party - - Reclass from Due to Related Party to Other Loans Reclass from related party loan to other loans Supplemental Disclosures: Interest paid $ - $ - $ - Income taxes paid - - - See accompanying notes to unaudited financial statements 5 ECO VENTURES GROUP, INC. (FORMERLY MODERN RENEWABLE TECHNOLOGIES, INC.) (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Eco Ventures Group, Inc.(the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the Company’s audited 2010 annual financial statements and notes thereto contained in its Annual Reportfiled with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the result of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements, which would substantially duplicate the disclosure required in the Company’s 2010 financial statements, have been omitted. NOTE 2 – GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the accompanying financial statements, the Company has an accumulated deficit, negative working capital and negative cash flow from operations since inception. These conditions raise substantial doubt as to the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management intends to finance these deficits be selling its common stock. NOTE 3 – RELATED PARTY TRANSACTIONS During the nine month period ended May 31, 2011, the current President advanced funds totaling $20,031 to the company. The balance at May 31, 2011 is $114,583 bears no interest, is unsecured and is due on demand NOTE 4 – OTHER LOANS AND OFF-BALANCE SHEET OBLIGATIONS As of May 31, 2011, there was a total of $349,726 of other loans. All of these loans have a term of one year, bear interest of 10% and are unsecured. As of January 28, 2011 the President transferred $7,500 of the loan receivable from the Company to a third party. The balance bears no interest, is unsecured and is due on demand. NOTE 5 – SUBSEQUENT EVENT On May 27, 2011 the Modern Renewable Technologies, Inc. entered into an Agreement to acquire 70% of the capital stock of Eco Ventures Group, Inc., a Florida Company. The acquisition was to be completed through the issuance of78,386,300 shares in the common stock of thecompany to the shareholders and convertible debenture holders of Eco Ventures Group, Inc., in a tax-free share exchange.As a condition of the Agreement, Modern Renewable Technology changed its name to Eco Ventures Group, Inc.The Agreement contemplated that closing was anticipated to occur within ten days of May 27, 2011.As at the date of issuance of these financial statements closing has not occurred and in the event that this does not take place on or before July 31, 2011, the shares mentioned above, which are being held in escrow will be returned to the Company. 6 Item2 - Management's Discussion and Analysis of Financial Condition and Results of Operations The following information specifies certain forward-looking statements of management of the company. Forward-looking statements are statements that estimate the happening of future events and are not based on historical fact. Forward-looking statements may be identified by the use of forward-looking terminology, such as “may”, “shall”, “could”, “expect”, “estimate”, “anticipate”, “predict”, “probable”, “possible”, “should”, “continue”, or similar terms, variations of those terms or the negative of those terms. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. We cannot guaranty that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. Critical Accounting Policies and Estimates Our Management’s Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources. These accounting policies are described at relevant sections in this discussion and analysis and in the notes to the financial statements included in our Quarterly Report on Form 10-Q for the period ended May 31, 2011. Results of Operations For the three months ended May 31, 2011, as compared to the three months ended May 31, 2010. Revenues.We have not earned any revenues to date. Operating Expenses and Net Loss.Our net loss of $12,713 for the three months period ended May 31, 2011, was solely comprised of general and administrative expenses and interest associated with our loans payable. By comparison, our net loss of $42,485 for the three months period ended May 31, 2010, was comprised of general and administrative expenses and interest associated with our loans payable. We anticipate our accounting and legal expenses will also increase as a result of our ongoing reporting requirements under the Securities Exchange Act of 1934 and the increased merger and acquisitions activity. 7 For the nine months ended May 31, 2011, as compared to the nine months ended May 31, 2010. Revenues. We have not earned any revenues to date. Operating Expenses and Net Loss. Our net loss of $48,508 for the nine months period ended May 31, 2011, was solely comprised of general and administrative expenses and interest associated with our loans payable. By comparison, our net loss of $121,286 for the six months period ended May 31, 2010, was comprised of general and administrative expenses and interest associated with our loans payable. We anticipate our accounting and legal expenses will also increase as a result of our ongoing reporting requirements under the Securities Exchange Act of 1934 and the increased merger and acquisitions activity Liquidity and Financial Condition During the three-month period ending May 31, 2011 the Company’s cash position was unchanged beginning and ending with no cash. Cash used by operating activities totaled $20,031; and cash provided by financing activities for the period was $20,031 from shareholder loans. As of May 31, 2011, we had no cashon hand. Since our inception, we have used our common stock and loans to raise money for our operations and for our property acquisitions. We have not generated any revenues to date and are dependent upon obtaining financing to pursue our plan of operation. Over the last three months, we have continued to experienced difficulties in raising capital. We believe our inability to raise significant additional capital through equity or debt financings is due to various factors, including, but not limited to, a tightening in the equity and credit markets. As a result, we have funded our operations through loans from our current and prior Presidents. We anticipate spending approximately $100,000 over the next twelve months in pursuing our plan of operation. We have a working capital deficit of $610,590 and we have not earned any revenues to date and do not anticipate earning revenues until we have completed commercial development of our anticipated products. Accordingly, we will require substantial additional financing in order to fund our plan of operation. We anticipate that any additional financing will likely be in the form of equity financing as substantial debt financing will likely not be as available at this stage of our business. During 2009 and 2010, we incurred significant professional costs associated with the audit of our financial statements and our reporting requirements. We expect that the legal and accounting costs of being a public company will continue to impact our liquidity and we may need to obtain funds to pay those expenses. Other than the anticipated increases in legal and accounting costs due to the reporting requirements of being a public company, we are not aware of any other known trends, events or uncertainties, which may affect our future liquidity. Plan of Operations Eco Ventures Group, Inc. is a company currently seeking opportunities in the green building products industry. On July 10, 2009 we signed a renewed non-binding Memorandum of Understanding to enter into an exclusive licensing and distribution agreement with EcoBlu Products, Inc. to distribute their Ecoblu line of green building products in the Caribbean, Central and South American markets. While we have since decided against moving forward with EcoBlu Products, we intend to continue to pursue potential business opportunities in this growing sector. There is a steady stream of new ideas, products and technologies in the green building products industry in which Modern Renewable Technologies would like to partake in. We will continue to focus on the green building products industry. We intend to target green building product manufactures that have innovative green building products which will be first to market. We hope to avoid the competitive green building products that are dominated by our competition.Our positioning strategy is first to come to an agreement with an innovative product new to market which will capture an audience keen on environmentally responsible energy efficient building. In order to obtain exclusivity, we hope to obtain the sole contractual rights to distribute a line of green building products. 8 This past fiscal year we were unable to secure new opportunities in the green building products sector. We continue to be optimistic about the green building products space and will continue to focus our efforts on securing new opportunities in the sector. We have not generated any revenues to date. We are strictly a service-oriented company, with no bricks-and-mortar features other than the corporate office. Because the Company is still developing its current strategy, the Company’s operating expenses will largely consist of professional fees. For the fiscal year 2011, we anticipate there will be no revenue generated and therefore the Company will operate at a loss.If the Company is able to become a distributor of green building products, funding will be necessary to fulfill any contractual obligations we may enter into. Item3 - Quantitative and Qualitative Disclosures About Market Risk Not Applicable Item4T - Controls and Procedures Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of our Principal Executive Officer and Principal Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures, or “disclosure controls,” pursuant to Exchange Act Rule 15d-15(b). Disclosure controls are controls and procedures designed to reasonably ensure that information required to be disclosed in our reports filed under the Exchange Act, such as this quarterly report, is recorded, processed, summarized and reported within the time periods specified in the U.S. Securities and Exchange Commission’s rules and forms. Disclosure controls include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate, to allow timely decisions regarding required disclosure. Based upon this evaluation, our principal executive officer concluded that our disclosure controls and procedures (as defined in Rule 15d-15(e) under the Exchange Act) were not effective due to adjustments and limited segregation of duties. Changes in Internal Controls During the most recently completed fiscal quarter, there has been no change in our internal control over financial reporting in connection with the evaluation required by Rule 15d-15(d) under the Exchange Act that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Internal control systems, no matter how well designed and operated, have inherent limitations. Therefore, even a system which is determined to be effective cannot provide absolute assurance that all control issues have been detected or prevented. Our systems of internal controls are designed to provide reasonable assurance with respect to financial statement preparation and presentation. 9 PARTII - OTHER INFORMATION Item1 - Legal Proceedings No legal proceedings were initiated or served upon the Company in the period ending May 31., 2011. From time to time the Company may be named in claims arising in the ordinary course of business. Currently, no legal proceedings or claims, other than those disclosed above, are pending against or involve the Company that, in the opinion of management, could reasonably be expected to have a material adverse effect on its business and financial condition. Item2 - Unregistered Sales of Equity Securities and Use of Proceeds None, for the period ending May 31, 2011. Item3 - Defaults Upon Senior Securities None, for the period ending May 31, 2011. Item4-Submission of Matters to a Vote of Security Holders None for the period ending May 31, 2011. Item5-Other Information None for the period ending May 31, 2011. Item6 - Exhibits and Reports Exhibits Eco Ventures Group, Inc. includes herewith the following exhibits: 31.1 Certification of Principal Executive Officer and Principal Financial Officer (Rule 13a-14(a)/15(d)-14(a)) 32.1 Certification of Principal Executive Officer and Principal Financial Officer (18 U.S.C. 1350) 10 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Eco Ventures Group, Inc. Registrant Date: July 18, 2011 By: /s/ Randy White Randy White, President Principal Executive Officer Date: July 18, 2011 By: /s/ Randy White Randy White, Treasurer, Controller, Principal Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: July 18, 2011 By: /s/ Randy White Randy White, President and Director Principal Executive Officer Date: July 18, 2011 By: /s/ Randy White Randy White, Treasurer, Controller, Principal Financial Officer 11
